John I. Purtle, Justice, dissenting. The unusual harshness of the majority opinion will not be realized for some time — perhaps years — unless this court recognizes its error sooner than I expect. The appellate courts in Arkansas seem to be steadily progressing toward a goal of making the practice of law more technical and treacherous. The cost of malpractice has already exceeded reasonable expectations and most likely will further increase as a result of this decision. Everything in the abstracts and briefs in this case indicates that the appellant has argued the six points for reversal in the utmost good faith. However, during oral argument, under skilled questioning by members of this court, the appellant’s attorney frankly admitted that if the case were not reversed and dismissed, he hoped we would affirm. This same thought was contained in the brief. Since the appellant received the minimum sentence for a fourth DWI conviction, he did not want to chance a second trial. I see nothing wrong with such reasoning, either ethically or legally. The majority opinion appears to be based upon only one of several arguments by the appellant. It seems to penalize the appellant and his counsel for remarks in the brief and responses to questions asked during oral argument. Perhaps the majority is attempting to hold that the case ought to be reversed; but instead, in order to teach this attorney and other lawyers a lesson, the appeal will be dismissed because counsel for the appellant guessed wrong on one of the many questions propounded in the heat of the battle and in his argument in his brief. He no doubt was unprepared for such unusual questioning and could not forsee the consequences of his candid response. No conditional appeal was lodged in this case, and I see no reason why we should refuse to reach the merits of the arguments. The Attorney General evidently did not see any procedural defect in the appellant’s presentation because he met all six arguments directly and further sought to have us overrule a prior decision. The fact that the state possesses evidence sufficient to obtain a conviction is not tantamount to a conviction. There is more to it than that. The presentation of the evidence at trial may not warrant a conviction. There must be a forum for the presentation of the state’s and the defendant’s evidence. Trial by jury is still an unalienable right of one accused of a crime. Appellate courts necessarily review trial proceedings — otherwise, what purpose do they serve? Criminal laws are not enacted to shield criminals; rather they are designed to safeguard the innocent. Therefore, in order to guarantee the protection of the innocent, we must follow due process of law. Were we to fail in this responsibility, the innocent will fall victim to criminal enactments and constitutional provisions intended for their benefit. Instead of improvising a new method of sanction for those who claim their legal and constitutional rights to appeal their convictions, it would be far better to affirm on the merits. Litigants and lawyers are entitled to be treated fairly and equally and to have their legal problems considered on the merits. Judges may sometimes find it neither convenient nor pleasant to fulfill this duty, but nothing less is acceptable.